

117 HR 5162 IH: Curriculum Review of Teachings Transparency Act
U.S. House of Representatives
2021-09-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5162IN THE HOUSE OF REPRESENTATIVESSeptember 3, 2021Mr. Fitzgerald (for himself, Ms. Foxx, Mr. Duncan, Mr. Cawthorn, Mr. Norman, Mr. Biggs, Mr. Owens, Mr. Mast, Mrs. Miller of Illinois, Mr. Harris, Mr. Tiffany, Mr. Good of Virginia, Mr. Posey, Ms. Herrell, Mr. Brooks, Mr. Babin, Mr. Bishop of North Carolina, Mr. Weber of Texas, Mrs. Lesko, Mr. Steube, and Mr. Steil) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Elementary and Secondary Education Act of 1965 to ensure that local educational agencies applying for certain Federal education funds post the curriculum for elementary and secondary schools online, and for other purposes.1.Short titleThis Act may be cited as the Curriculum Review of Teachings Transparency Act or the CRT Transparency Act.2.State and local educational agency plans(a)Assurances from StatesSection 1111(g)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(g)(2)) is amended—(1)in subparagraph (M), by striking and and the end;(2)in subparagraph (N), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(O)the State will ensure that each local educational agency in the State posts the curriculum for each elementary and secondary school grade level on a publicly accessible website of the agency..(b)Assurances from local educational agenciesSection 1112(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6312(c)) is amended—(1)in paragraph (6), by striking and at the end;(2)in paragraph (7), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(8)post the curriculum for each elementary and secondary school grade level on a publicly accessible website of the agency..